                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS                    2q21   PR2J    pj   i:2C:
                                   AUSTIN DIVISION
JOHNNY SATURN,                                   §                            Wi
                      PLAINTIFF,                 §
                                                 §
V.                                               §           CAUSE NO. l:20-CV-1 176-LY
                                                 §
AUSTIN BERGSTROM                                 §
INTERNATIONAL AIRPORT, ET. AL,                   §
               DEFENDANTS.                       §


                                               I)    1 P1


       Before the court in the above-styled and numbered cause is pro se Plaintiff Johnny Saturn's

Motion for Admission Pro Hac Vice filed March 29, 2021 (Doc. #27). Having reviewed the

motion, the court renders the following order:

       A person will be granted leave to appear pro hac vice before this court       if he is a member

in good standing of a state bar and he either: (1) has on file an application for admission to practice

before the United States District Court for the Western District of Texas; or (2) has co-counsel in

the case who is admitted to practice before the United States District Court for the Western District

of Texas. See Loc. R. W.D. Tex. AT-i.

        The court will deny the motion because Saturn, inter alia, falsely listed himself as co-

counsel in the case who is admitted to practice before the United States District Court for the

Western District of Texas and left blank the "signature of Applicant" block. Accordingly,

        IT IS ORDERED that Saturn's pro hac vice motion (Doe. #27) is DENIED.

        SIGNED this               day of April, 2021.




                                                            TED STAT   DIST   CT JUDGE

                                                       1
